Citation Nr: 1735416	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  08-29 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10% prior to October 26, 2011, for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel

INTRODUCTION

The Veteran had active service in the Marine Corps from October 1974 to July 1975, May 1979 to June 1981, and December 1981 to April 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned in November 2010.  A transcript of that hearing is of record.

In February 2011, the Board remanded the Veteran's claims.  In an August 2015 rating decision (RD), the Veteran was granted an increased rating of 60 percent for his lumbar spine disability and TDIU, both effective October 27, 2011.  The Veteran appealed, and in October 2016, the Board denied increased ratings for lumbar spine disability in excess of 10 percent prior to October 26, 2011, and an increased rating in excess of 60 percent thereafter.  

A Joint Motion for Remand (JMR) issued May 2017, seeking Board elaboration only on the issue of entitlement to an increased rating prior to October 26, 2011.  


FINDINGS OF FACT

Prior to October 26, 2011, range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not functionally limited the forward flexion of the Veteran's thoracolumbar spine to 60 degrees or less; a combined range of motion of the thoracolumbar spine not greater than 120 degrees has not been shown; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has not been shown; ankylosis of the spine has not been shown; and incapacitating episodes having a total duration of at least two weeks during a 12 month period have not been shown.  

CONCLUSION OF LAW

Prior to October 26, 2011, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242, 5243 (2016).  

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

Legal Criteria, Factual Background, and Analysis

The VA's Schedule for Rating Disabilities (Schedule) sets the criteria for rating veteran's impairments.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2016).  The Schedule ratings represent a percentage of impairment in civil earning capacity resulting from a veteran's service-connected disabilities, and correspond to a diagnostic code identifying various disabilities.  38 U.S.C.A. § 1155 (West 2014) ; 38 C.F.R. § 4.1  (2016).  
For initial service-connected claims, the Board reviews all the evidence and medical history of record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While every detail need not be discussed, reasonable doubt is decided in favor of the veteran-if a there is uncertainty as to which of two ratings apply under a diagnostic code, the higher rating is applied.  38 C.F.R. § 4.3 (2016).  Staged ratings, the practice of determining whether separate ratings may apply for different periods of time where a disability varies in severity over the period, applies to both initial ratings and to claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999), Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson  at 126.  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27  (2016).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath, supra.  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 .

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, where those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40  and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7   (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance 
(§ 4.40), less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing (§ 4.45).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  However, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell, 25 Vet. App. at 33 and 43.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  Consideration of 38 C.F.R. § 4.59  is not limited to cases involving arthritis, and allows for a  rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, actually painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59. 

Lumbar Spine Disability

Back disabilities are rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, or the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71(a). 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71(a), Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71(a), Diagnostic Code 5243, Note (1).   

As noted, the Veteran's service-connected cervical spine disability is currently evaluated pursuant to DC's 5010-5242.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the first DC is assigned for traumatic arthritis under DC 5010, while the second DC is assigned for degenerative arthritis of the spine under DC 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or if the combined range
of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  See also Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71(a).  

Background

Prior to October 26, 2011, the Veteran's treatment records show that he complained of low back pain.  He was prescribed pain medications, had chiropractic treatment, participated in physical therapy, and received epidural steroid injections for relief.  Despite these procedures, he reported worsening back pain.

In February 2006, the Veteran filed a claim seeking a rating in excess of 10 percent for a lumbar spine disability.  In an August 2015 rating decision, he was granted an increased rating of 60 percent effective October 2011.  The Veteran contends he is entitled to in excess of 10 percent prior to October 2011.    

In September 2006, the Veteran was afforded a VA examination for his lumbar spine disability.  He reported having to take multiple sick days due to his back.  He also reported having stiffness, weakness, and spasms.  On examination, he had no lumbar spine tenderness.  He had flexion to 80 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, and left and right rotation to 5 degrees.  He had increased pain, mild to moderate fatigue, weakness, and lack of endurance with repetitive testing, but no decrease in range of motion.

At the November 2010 Board hearing, the Veteran testified that he continued to experience back pain and continued to use leave at work.  He testified that because he has to drive 55 miles to work, he has to be careful not to take his pain medication and comes to work in pain.  He testified that while on the job, he was on his feet: "Well, the majority of the time I'm up moving around.  I have periods of time where I do sit.  But most of the time I'm up moving around." (Tr. p. 5).  

In July 2011, the Veteran was afforded a VA examination.  He reported being able to complete his activities of daily living, although he required use of a cane and back brace.  He complained of sharp, burning, aching, throbbing, and constant pain in the lower back that radiated to his left groin and hip area.  He reported daily flare-ups.  He stated that he had re-injured his back in September 2010 while at work moving an air compressor at school with some of his students.  On examination, he had lumbar spine tenderness.  He had flexion to 70 degrees, extension to 25 degrees, left and right lateral flexion to 35 degrees, and left and right rotation to 35 degrees.  The VA examiner did not administer repetitive testing due to the Veteran's discomfort.  He retained normal 5/5 strength.  There was no swelling, redness or heat.  Straight leg raises were positive at 65 degrees bilaterally.  The VA examiner opined that the Veteran would still be able to engage in sedentary employment with an opportunity to be up and about when necessary and that required no excessive bending or lifting of objects greater than 15 pounds.

Prior to October 26, 2011, the evidence of record does not appear to show that the Veteran has experienced any IVDS in his lumbar spine. To the contrary, at the September 2006 and July 2011 VA examinations, the Veteran specifically denied having any incapacitating episodes during the previous 12 months.  There is also no evidence showing that the Veteran had been prescribed any bed rest to treat his lumbar spine disability prior to October 26, 2011.  There is no contention to the contrary.  

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate prior to October 26, 2011, and it is therefore more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Analysis

Prior to October 26, 2011, the Veteran did not demonstrate flexion consistent with a 20 percent rating.  In September 2006, he had flexion to 80 degrees, and in July 2011, he had flexion to 70 degrees.  Furthermore, he had combined range of motion greater than 120 degrees.  Finally, no VA examiner noted muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Furthermore, while only the September 2006 VA examiner conducted repetitive testing, the Veteran had no decrease in range of motion.  The medical record does not demonstrate findings consistent with a higher 20 percent evaluation.  As such, a rating in excess of 10 percent is not warranted.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran reported experiencing pain on range of motion testing.  However, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 43; see 38 C.F.R. § 4.40.  

Before October 26, 2011, while the Veteran reported increased pain, mild to moderate fatigue, weakness, and lack of endurance with repetitive testing, he did not have any decrease in range of motion at the September 2006 VA examination.  Furthermore, at the July 2011 VA examination, he retained normal 5/5 strength.  His rating is largely the result of the application of such functional limitation.  In addition, as noted, between the September 2006 and July 2011 examination, testing showed increased (improved) range of motion.  The Veteran's medical record does not demonstrate any additional functional limitations, and fails to support the assignment of a higher rating for the period. 

Prior to filing his claim for his back, the Veteran was already on pain medication for his knee.  See November 2004 VA knee examination.  The Board has considered whether a retrospective medical opinion may be needed to determine the likely severity of his service-connected back condition absent the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63   (2012); Chotta v. Peake, 22 Vet. App. 80 (2008).  It would not appear reasonable to do so at this point for two reasons.  First, it would be impossible to go back in time and ask the Veteran to stop taking his medication in order to evaluate the non-medicated severity of his condition.  There is no reasonable or rational basis to believe that any medical expert could determine the actual severity of the Veteran's unmedicated condition except on the basis of speculation.  Because the law does not allow the Board to reach a decision on such a speculative basis, a VA examination doing this would not provide the evidentiary foundation for a favorable (or unfavorable) outcome.  See 38 C.F.R. § 3.102; Jones, 23 Vet. App. at 389-91.  As such, a new VA examination cannot be ordered on this basis.  Second, it would be also be unethical to take the Veteran off his pain medication to place him in a condition of theoretical pain and at risk of withdrawal symptoms, merely to opine backwards in time for a speculative opinion as to what his symptoms might have been.  

In reaching the above determination, specifically pertaining to the disability rating for the Veteran's lumbar spine prior to October 2011, the Board has been mindful that the Veteran has been taking medication throughout the appeal period, to relieve the severity of his medical conditions.  Such ameliorative effects cannot be directly taken into account when considering which disability rating to assign because none of the applicable diagnostic codes (for lumbar spine disability) directly contemplate the effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). 

Nonetheless, in all cases, the Board must assign a disability rating by interpreting the reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present, including how the disabilities affect him under the ordinary conditions of daily life.  See 38 C.F.R. §§ 4.3, 4.10.  Therefore, the relief provided by his medication is directly "relevant to the [his] overall disability picture."  See Jones, 26 Vet. App. at 63.  

On this basis, as explained above, there is no reasonable or rationale basis to undertake any further evidentiary development because doing so would provide no more than a speculative and hypothetical basis directed at determining what the Veteran's disability picture might possibly be without the ameliorative effects of his medication.  The law expressly forbids the Board from resolving reasonable doubt on the basis of pure speculation or remote possibility.  See 38 C.F.R. § 3.102, 4.7. 

The record, however, is not devoid of what the Veteran's condition without pain medication was like.  His testimony before the Board in 2010, when he weighed 255 pounds at 6'2" tall, was that while painful, he was able to get in his vehicle and drive to work 55 miles without his medication.  The Board has also considered some of the objective, non-pain related factors under the General Rating Formula.  For example, one means of reaching a higher 20 percent rating is through evidence of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such factors are not shown in the record.  Additionally, at the September 2006 VA examination of the Veteran, where he underwent range of motin testing, indicates that at that time he was prescribed only ibuprofen for pain.  

Accordingly, in reaching the outcome decided, the Board has limited itself to considering the Veteran's actual disability picture as manifested by the effects of this disability in his daily life as contemplated by Code 5242 instead of considering the hypothetical situation that might exist absent medication.  Reasonable doubt has been resolved in his favor where possible, but reasonable doubt cannot be resolved to assign a higher disability rating on the hypothetical basis of what the Veteran's disability picture might possibly be without the ameliorative effects of medication.  


ORDER

Entitlement to a rating in excess of 10% prior to October 26, 2011, for a lumbar spine disability is denied.  


____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


